COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                     MEMORANDUM ORDER

Appellate case name:      Thomas Gunnar Kelly v. Sherry Marie Kelly

Appellate case number:    01-19-00580-CV

Trial court case number: 2018-21540

Trial court:              246th District Court of Harris County

       On December 28, 2020, appellee, Sherry Marie Kelly, filed a motion to expedite
submission of the appeal and set this appeal for submission as soon as possible. This appeal is not
an accelerated appeal under Texas Rule of Appellate Procedure 28.1. See TEX. R. APP. P. 28.1.

       Appellee’s motion is denied. This appeal will be set for submission on the briefs in March.
A notice with the official submission date will be sent at a later time.

       It is so ORDERED.

Judge’s signature: /s/ April Farris
                       Acting individually       Acting for the Court


Date: January 14, 2021